Citation Nr: 1531826	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  13-22 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increase in excess of 10 percent for service-connected left knee meniscal tears with degenerative changes, chondromalacia, and osteochondral injury ("left knee meniscal tears"), previously rated as post-traumatic osteoarthritis of left knee.

2.  Entitlement to an increase in excess of 10 percent for service-connected left knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran previously submitted a notice of disagreement regarding a June 2005 decision, which granted service connection for the above left knee disabilities and assigned 10 percent disability ratings to each disability.  A Statement of the Case was issued in June 2006; however, the Veteran did not perfect the appeal by filing a substantive appeal (VA Form 9).  

In August 2013, the Veteran notified the Board that he did not want a Board hearing.

The issue of entitlement to service connection for a left foot condition, to include as secondary to service-connected left knee meniscal tears and left knee instability, has been raised by the record in a March 2006 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran's left knee disability meniscal tears is dislocated semilunar cartilage manifested by pain, locking and swelling.  There is noncompensable limitation of flexion to 130 degrees, without evidence of ankylosis, semilunar cartilage removal, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.

2.  For the entire period of appeal, the Veteran's left knee instability is manifested by slight lateral instability.
CONCLUSIONS OF LAW

1.  For the entire period of appeal, the criteria for a disability evaluation of 20 percent for left knee meniscal tears are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5258 (2014).

2.  For the entire period of appeal, the criteria for the assignment of a disability evaluation in excess of 10 percent for left knee instability are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in July 2011, prior to the adjudication of the instant claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for increased ratings, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective dates.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained and VA medical records are associated with the claims file.  Lay statements are also associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent a VA examination in August 2011 to obtain medical evidence regarding the etiology and severity of the claimed disability, and a medical opinion addendum was obtained in June 2012.  The Board finds the VA examination and medical opinion adequate for adjudication purposes.  Treatment records were reviewed, the Veteran's history was taken, and a complete examination with clinical measures was conducted.  Conclusions reached and diagnoses given were consistent with the examination report and VA treatment records.  The Board finds that for these reasons, the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

38 C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263 set forth the relevant provisions for disabilities of the knee.

Diagnostic Code 5256 governs ankylosis of the knee, and provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees.  A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  

The Schedule provides that the normal range of motion of the knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Diagnostic Code 5257 governs other impairment of the knee, providing respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Id.

Diagnostic Code 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  Id.

Diagnostic Code 5260, which governs limitation of leg flexion, provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  Id.  

Diagnostic Code 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 50 percent for extension limited to 45 degrees.  Id. 

Diagnostic Code 5262 provides that impairment of the tibia and fibula characterized by malunion with slight knee or ankle disability warrants a 10 percent evaluation, malunion with moderate knee or ankle disability warrants a 20 percent evaluation, and malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  Id.

Diagnostic Code 5263 provides a maximum 10 percent rating for genu recurvatum that is acquired and traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  Id.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

The VA General Counsel has issued a precedential opinion holding that "separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261, where a Veteran has both a limitation of flexion and limitation of extension of the same leg; limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg."  See VAOPGCPREC 9-2004 (September 17, 2004).  In addition, a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Left Knee Meniscal Tears

The Veteran contends that his left knee is getting worse progressively worse.  He states that he cannot walk more than a couple of blocks without experiencing throbbing pain and the knee hampers his ability perform many other routine duties and exercises that require prolonged walking and/or standing.  He states that he takes prescribed medication (naproxen) for pain, has done physical therapy, wears a knee brace, and has had an injection for pain.  In addition, the Veteran asserts that his knee gives way on occasion, particularly when climbing stairs, and it also swells up at times.  See the June 2011 statement; August 2011 statement; October 2012 statement; August VA Form 9.

Based on the record, and for the reasons discussed below, the Board finds that a 20 percent rating is warranted for the Veteran's left knee meniscal tears under the criteria of Diagnostic Code 5258.

Currently, the left knee meniscal tears is rated under Diagnostic Code 5010 for traumatic arthritis.  As discussed above, Diagnostic Code 5010 directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

VA treatment records indicate that in December 2010, the Veteran reported increasing pain in in the medial and anterior aspects of his left knee, as well as occasional mechanical symptoms.  The range of motion was from zero to 130 degrees.  The knee had no effusion and was stable to varus and valgus stress.  X-rays showed mild degenerative joint disease (DJD) of the left knee and a Pelligrini-Streida lesion on the medial collateral ligament.  An MRI in January 2011 indicated that there were tears involving the body and anterior horn lateral meniscus and the posterior horn medial meniscus.  The impression was of chondromalacia with osteochondral injury involving medial patellar facet and lateral aspect of trochlea.  The Veteran also had small joint effusion.  In February 2011, the Veteran reported that his knee was giving out on him 1 or 2 times per week.  He began physical therapy for the left knee in March 2011 and had 7 sessions through May 2011.  In April 2011, the Veteran was fitted with a knee sleeve with patella cut-out to assist in pain relief.  

In August 2011, the Veteran's spouse submitted a lay statement, asserting that the Veteran complained daily of pain in his left knee, especially when he came home from work after doing a lot of walking that day.  She stated that on occasion, his knee swelled up and they had to apply hot and cold compresses to it for pain and swelling.  She also stated that their primary form of exercise was walking around the park, bu tin the last year, the Veteran was unable to walk for more than a few blocks without experiencing pain in his knee.

The Veteran was afforded a VA examination in August 2011.  He reported symptoms of daily pain at the level of 7 or 8 (on a scale of 1 to 10) with weakness, stiffness, buckling, occasional locking, lack of endurance, clicking, swelling, and tenderness.  He stated that he used Naprosyn as needed, and that he had flare-ups of pain with inclement weather and walking that happened 1 or 2 times per week and last for an hour.  The examiner reported that the Veteran wore a knee sleeve-type brace, and that he had a case at home that he did not use all the time.  The Veteran had not been hospitalized for the knee or had any surgeries on it.  The examiner found that the functional limitations included standing for 15-30 minutes, walking 3-4 blocks, and difficulty going up stairs.  Upon physical examination, the Veteran had normal muscle bulk and tone and ambulated with an antalgic gait to the left.  His left knee was tender to palpation over the medial joint line close to the patella, over the lateral joint line close to the patella, and the medial patella facet.  Clarke's test (for patella pain) and patella ballottement tests (for fluid in the suprapatellar pouch) were negative.  The knee was also negative for patellar grind.  Range of motion was from zero to 130 degrees with pain at the end of the range but no additional functional loss was noted after 3 repetitions.  Stability was assessed on varus and valgus stress at neutral and 30 degrees of flexion, and there was no abnormal motion.  Stability was also assessed on anterior-posterior stress at 30 and 90 degrees of flexion, and there was no abnormal motion.  McMurray's testing was positive.  The diagnosis was left knee meniscal tears with degenerative changes, chondromalacia, and osteochondral injury.

VA treatment records indicate that the Veteran did more physical therapy in late 2011; a treatment record from September 2011 states that he was scheduled to begin physical therapy and a December 2011 states that he had just finished a round of physical therapy sessions.  In December 2011, the Veteran had a corticosteroid injection in his left knee.

In April 2012, the Veteran reported to his VA orthopedic physician that he had been doing physical therapy on his own and that he continued to have increasing pain.  His range of motion was from zero to 130 degrees and was stable to varus and valgus stress.  He was offered the option of arthroscopic surgery on his left knee but decided not to proceed with the surgery in May 2012.

In June 2012, a medical opinion addendum to the August 2011 VA examination was obtained.  A VA physician was asked to review the Veteran's STRs and claims file and to reconcile the current diagnosis of left knee meniscal tears with degenerative changes, chondromalacia, and osteochondral injury with the previous diagnosis of post-traumatic osteoarthritis of the left knee.  The physician opined that the current diagnosis was a progression of the left knee condition that resulted from the injury he sustained in service.  The reviewing physician noted that MRIs were not available in 1971 when the Veteran was injured, and as the condition progressed and the Veteran received more workup including MRIs, his conditions were diagnosed.

The RO had assigned a 10 percent rating for left knee meniscal tears with degenerative arthritis on the basis of noncompensable limitation of motion with evidence of arthritis, pursuant to Diagnostic Codes 5003 and 5260.  However, due to the evidence of meniscal tears and documented evidence of episodes of pain, locking, and swelling, the Board finds that a higher 20 percent rating is available to the Veteran under the criteria of Diagnostic Code 5258, for semilunar dislocated cartilage.

This 20 percent rating cannot be assigned in addition to the 10 percent rating under Diagnostic Code 5010, because that would result in unlawful pyramiding.  The Veteran's knee disability has been manifested by joint "locking," painful motion, swelling, and arthritis.   Both Diagnostic Code 5010 and Diagnostic Code 5258 overlap in ratings based on pain and locking as forms of limitation of motion; therefore, assigning separate ratings under both would violate the prohibition against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Therefore, the 20 percent rating now assigned under Diagnostic Code 5258 is appropriate and provides a higher rating to the Veteran.

The Board has considered whether an even higher disability rating is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also Mitchell, Burton, and DeLuca, supra.  In this case, the Board notes that the Veteran reported having daily knee pain, which increased with prolonged standing, walking, or climbing stairs.  The Board observes, however, that the current 20 percent rating for the left knee meniscal explicitly contemplates the effects of any complaints of pain, fatigue, swelling, weakness, or lack of endurance.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The Veteran does not have a compensable limitation of flexion or any extension limitation; the 20 percent rating is therefore appropriate.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating than the 20 percent rating already assigned.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has also considered whether separate or increased ratings may be assigned under other diagnostic codes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  The Board finds no basis upon which to assign an evaluation in excess of 20 percent for the left knee meniscal tears, and no basis upon which to assign a separate evaluation, aside from the separate rating for left knee instability for which Veteran is already entitled and will be discussed under separate subheading.  There is no medical evidence of ankylosis, semilunar cartilage removal, limitation of extension, impairment of the tibia and fibula, or genu recurvatum that would support a separate or increased evaluation under the criteria set forth in Diagnostic Codes 5256 (ankylosis), 5259 (removal of cartilage), 5261 (limitation of extension), 5256 (impairment of the tibia and fibula), or 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  

Moreover, Diagnostic Code 5055 (for knee replacement) does not apply because the Veteran has not had a complete knee replacement of the left knee.  See Hudgens v. Gibson, 26 Vet. App. 558, 561 (2014) (finding that the regulation applies only to complete knee replacements, not partial knee replacements).  A higher evaluation rated by analogy under Diagnostic Code 5055 is also not warranted.  Under Diagnostic Code 5055 a 30 percent is the minimum rating after a knee replacement surgery.  Intermediate degrees of weakness, pain, or limitation of motion are rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  Although the code does not specifically cite Diagnostic Code 5260 which evaluates flexion, it cites to 5261, which contemplates limitation of extension.  In other words, the intermediate degrees are based upon ankylosis, limitation of motion, or impairment of the tibia/fibula.  Thus, rating by analogy would have the absurd result of leading one right back to the Diagnostic Codes the Veteran is already being considered under.  Furthermore, rating by analogy could lead to the potentially absurd result of one not undergoing any significant surgery and having substantial flexion and extension but being rated equally or even greater than a person who has actual ankylosis of the knee.  Compare Diagnostic Codes 5055 and 5256.  The Court has recognized the affirmative duty to avoid a literal interpretation of regulatory language that would produce "an illogical and absurd result."  Zang v. Brown, 8 Vet. App. 246, 252-53 (1995).  As stated above, the Veteran's left knee meniscal tears showed no evidence of ankylosis (Diagnostic Code 5256), limitation of extension (Diagnostic Code 5261), or impairment of tibia and fibula (Diagnostic Code 5262).  As such, rating under Diagnostic Code 5055 by analogy is not warranted.

Finally, the Board has considered whether staged ratings are appropriate in this case, but finds that that the criteria for a higher evaluation are not met during any period of time that is covered by this claim.  Although the reported increasing symptoms during the period of appeal, at no time did any of the symptoms meet the criteria for a rating in excess of 20 percent.  As such, staged ratings are not appropriate.  

In sum, the preponderance of the evidence supports the assignment of a 20 percent rating for left knee meniscal tears and degenerative arthritis under Diagnostic Code 5258 for the entire period of appeal.  To the extent that an even higher rating is denied, the preponderance of the evidence is against the award, and the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Left Knee Instability

At the outset, the Board finds that a rating under Diagnostic Code 5258, which has just been assigned, and a rating under Diagnostic Code 5257 for instability do not constitute pyramiding.  Diagnostic Code 5258 contemplates motion but Diagnostic Code 5257 does not.  Therefore, the rating for left knee instability  may remain as a separate, compensable evaluation.

The Board finds that for the entire period of appeal, the record does not demonstrate the requisite manifestations for a rating in excess of 10 percent for the service-connected left knee instability under Diagnostic Code 5257.  For a 20 percent rating, the subluxation or instability must be moderate.  In this case, the weight of the competent and credible evidence shows that the Veteran's lateral instability was slight at most.  

 In the August 2011 VA examination, stability was assessed on varus and valgus stress at neutral and 30 degrees of flexion, and there was no abnormal motion.  Stability was also assessed on anterior-posterior stress at 30 and 90 degrees of flexion, and there was no abnormal motion.  

In addition, VA treatment records indicate that in April 2012, the knee was stable to varus and valgus stress.  

The evidence shows that for this period of the appeal, the Veteran's instability was slight at most.  Although the Veteran complained of weakness and instability and used a brace, objective testing was negative and there was no evidence of subluxation during the period of appeal.  In sum, the preponderance of the evidence is against the award of a rating in excess of 10 percent for the Veteran's service-connected left knee instability for the entire period of appeal.  As a preponderance of the evidence is against the award of an increased evaluation, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including pain and limited range of motion are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

A rating of 20 percent for left knee meniscal tears is granted, subject to the laws and regulations governing the payment of VA benefits.

An increased rating in excess of 10 percent for left knee instability is denied.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


